--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds-8k_1025.htm]


Exhibit 10.3
 
SERIES B STOCKHOLDERS’ AGREEMENT
 
This SERIES B STOCKHOLDERS’ AGREEMENT (this “Agreement”) is entered into as of
October 19, 2010, by and among Bonds.com Group, Inc., a Delaware corporation
(the “Company”), Bonds MX, LLC, a Delaware limited liability company (“Bonds
MX”), and UBS Americas Inc., a Delaware corporation (“UBS”) and each other
stockholder who shall, subsequent to the date hereof, join in and become a party
to this Agreement (each a “Stockholder” and together with UBS and Bonds MX, the
“Stockholders”).
 
A.           The Company and UBS are parties to that certain Unit Purchase
Agreement, dated as of the date hereof, pursuant to which UBS is purchasing
certain Units (as defined therein) of the Company (the “Transaction”).
 
B.           The execution of this Agreement by the Company and the Stockholders
is a condition precedent to the consummation of the Transaction.
 
C.           In consideration of the benefits to be derived by the Company and
the Stockholders from the consummation of the Transaction, the Company and the
Stockholders desire to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
 
1.           Definitions.
 
(a)           “Board” means the Company’s board of directors.
 
(b)           “Business Day” means a day on which the New York Stock Exchange is
open for business.
 
(c)           “Change of Control” means (i) a sale, transfer, lease, license or
other disposition of all or substantially all of the Company’s assets or
business, (ii) any merger, consolidation, reorganization or other business
combination transaction of the Company with or into another Person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding or by their being
converted into shares of voting equity of the surviving Person) a majority of
the total voting power represented by the shares of voting capital stock or
other voting equity of the Company or the surviving Person outstanding
immediately after such transaction, or (iii) the direct or indirect acquisition
(including by way of new issuance by the Company (other than issuances of shares
in respect of options or warrants existing as of the date hereof, but solely to
the extent that the issuance triggered a Change of Control without factoring in
any additional purchases made by such Person subsequent to the date hereof
(other than purchases pursuant to the foregoing options and warrants)), re-sales
of stock by existing shareholders to persons or entities that are not then
parties to this Agreement, or a tender or exchange offer), in a single
transaction or series of related transactions, by any Person, or Persons acting
as a group, of beneficial ownership or a right to acquire beneficial ownership
of shares of the Company’s capital stock representing at least a majority of the
voting power of the then outstanding shares of capital stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           “Common Securities” means shares of Common Stock or Warrants to
purchase shares of Common Stock.
 
(e)           “Common Stock” means the common stock, par value $0.0001 per
share, of the Company.
 
(f)           “Derivatives Transaction” means the sale, purchase or grant of any
contract to purchase, contract to sell, option, forward, swap, warrant, scrip,
right to subscribe to, call or commitment of any character whatsoever or in any
combination, relating to, or securities or rights convertible into, or
exercisable or exchangeable for, or the value of which is dependent (in whole or
in part) on the value of, any shares of capital stock of the Company, whether
such transaction may be settled in cash, securities or otherwise.
 
(g)           “Market Sale” means any sale, transfer or other disposition of
Securities in (i) a “brokers’ transaction” (as defined in Rule 144 promulgated
under the Securities Act of 1933, as amended, but excluding clause (4) of such
definition for purposes hereof), or (ii) a Public Sale using a broker and where
clauses (1) and (3) of such definition of “brokers’ transaction” would be
satisfied notwithstanding that it’s a Public Sale, in each case, occurring in an
exchange or other recognized market (the “Market”) where the average daily
volume of the Company’s stock over the prior four weeks has been at least 50,000
shares.
 
(h)           “Permitted Transferee” means:
 
(i)           as to any Stockholder who is a natural person, (A) the successors
in interest to such Stockholder, in the case of a transfer upon the death of
such Stockholder, provided that such successors in interest would be a Permitted
Transferee under clauses (i)(B) or (i)(D) of this definition, (B) such
Stockholder’s spouse, parents and descendants (whether by blood or adoption, and
including stepchildren) and the spouses of such persons, (C) such Stockholder,
with respect to the disposition of the community property interest of such
Stockholder’s spouse in all or any part of the Securities upon the death of such
spouse, and any transfer occasioned by the incompetence of such Stockholder and
(D) in the case of a transfer during such Stockholder’s lifetime, any Person in
which no Person has any interest (directly or indirectly) except for any of such
Stockholder, such Stockholder’s spouse, parents and descendants (whether by
blood or adoption, and including stepchildren) and the spouses of such persons;
provided, however, that in respect of any transfer by any Stockholder during
such Stockholder’s lifetime pursuant to clause (B) or (D), such Stockholder
shall retain voting power over all of the outstanding Shares being transferred;
 
(ii)          as to any Stockholder that is a trust, all the beneficiaries of
which are natural persons, such beneficiaries or the grantor of the trust;
provided, however, that if such trust is a Permitted Transferee under
clause (i)(A) or (i)(D) of this definition, each such beneficiary or grantor of
such trust is a Person who would be permitted to have an interest in such trust
under such clause (i)(A) or (i)(D);
 
 
2

--------------------------------------------------------------------------------

 

(iii)         as to any Stockholder that is a limited partnership or limited
liability company, (A) any limited or general partner, member, officer, employee
or affiliate of such Stockholder or (B) any affiliate of any limited or general
partner or member of such Stockholder; and
 
(iv)         as to any Stockholder that is a corporation, all affiliates of such
Stockholder.
 
(i)           “Person” means an individual, corporation, partnership, limited
partnership, trust, association or other legal entity.
 
(j)           “Private Sale” means any sale, transfer or other disposition of
Securities by a Selling Stockholder that is not a Market Sale or a Public Sale.
 
(k)           “Public Sale” means (i) a primary sale of any equity securities of
the Company by the Company pursuant to a registration statement in which one or
more Selling Stockholders participates as a selling stockholder, or (ii) a
secondary sale of equity securities of the Company by Selling Stockholders
pursuant to a registration statement filed either by the Company for the benefit
of such Selling Stockholders or by such Selling Stockholders.  For avoidance of
doubt, a Public Sale may also be a Market Sale if it satisfies clause (ii) of
the definition thereof.
 
(l)           “Sales” means Private Sales, Public Sales and Market Sales, and
includes Derivative Transactions.
 
(m)           “Securities” means Shares and Warrants.
 
(n)           “Selling Stockholder” means any Stockholder other than UBS.
 
(o)           “Series A Preferred Stock” means the Series A Participating
Preferred Stock, par value $0.0001 per share, of the Company.
 
(p)           “Series A Securities” means shares of Series A Preferred Stock and
Warrants to purchase shares of Series A Preferred Stock.
 
(q)           “Series B Preferred Stock” means the Series B Convertible
Preferred Stock, par value $0.0001 per share, of the Company.
 
(r)           “Series B Securities” means shares of Series B Preferred Stock and
Series B-1 Preferred Stock and Warrants to purchase shares of Series B Preferred
Stock or Series B-1 Preferred Stock.
 
(s)           “Series B-1 Preferred Stock” means the Series B-1 Convertible
Preferred Stock, par value $0.0001 per share, of the Company.
 
(t)           “Shares” means the shares of Series B Preferred Stock, Series B-1
Preferred Stock, Series A Preferred Stock and Common Stock.

 
3

--------------------------------------------------------------------------------

 

(u)           “Warrants” means warrants and other rights issued by the Company
to purchase shares of Common Stock, Series A Preferred Stock, Series B Preferred
Stock or Series B-1 Preferred Stock.
 
2.           UBS Tag-Along Rights With Respect to Sales of Series B Preferred
Stock.
 
(a)           Tag-Along Rights.
 
(i)           If, at any time after the date of this Agreement, a Selling
Stockholder desires to sell or otherwise transfer, directly or indirectly,
through a Derivatives Transaction or otherwise, in a Private Sale 10% or more of
the Series B Securities owned by such Selling Stockholder as of the date of this
Agreement (or, if the Selling Stockholder has joined this Agreement after the
date hereof, as of the date of such joinder), then UBS shall have the right to
participate in the proposed Private Sale by such Selling Stockholder as provided
in this Section 2(a).  The Selling Stockholder shall give written notice (the
“Series B Tag-Along Notice”) to UBS of each proposed Sale at least ten (10) days
prior to the proposed effective date of such Private Sale.  The Tag-Along Notice
shall set forth the terms and conditions of the Private Sale, including the
number of Series B Securities that the Selling Stockholder proposes to sell (the
“Offered Series B Securities”), the proposed timing of the Private Sale, the
consideration to be paid for the Offered Series B Securities, the identity of
the proposed purchaser, and all other material terms and conditions of the
Private Sale, including the proposed form of written agreement, if any.  UBS
shall have the right to sell to such transferee(s) a portion of its Series B
Securities equal to the product of (A) the number of Series B Securities then
held by UBS and (B) a fraction (1) the numerator of which shall be the number of
Offered Series B Securities, and (2) the denominator of which shall be the total
number of Series B Securities held as of the date of this Agreement by the
Selling Stockholder(s) participating in such Sale (as adjusted for stock splits,
combinations and the like and as reduced by any Sales previously made by such
Selling Stockholder(s) subsequent to the date of this Agreement).
 
(ii)          The tag-along rights provided in this Section 2(a) must be
exercised by UBS within ten (10) days after its receipt of the Series B
Tag-Along Notice, by delivery of a written notice to the Selling Stockholder,
with a copy to the Company, indicating UBS’ desire to exercise its rights and
specifying the number of Series B Securities (the “Tagging Series B Securities”)
it wishes to sell.  The Tagging Series B Securities shall be in the same
proportion of Shares and Warrants as the Offered Series B Securities.  The
number of Series B Securities that the Selling Stockholder may sell pursuant to
this Section 2 shall be reduced by the equivalent amount of the Tagging Series B
Securities, unless (A) the transferee(s) have indicated their willingness to buy
all of the Series B Securities that the Selling Stockholder and UBS desire to
sell, (B) the Company, at its sole option, elects to redeem such Tagging Series
B Securities or (C) the Selling Stockholder elects to purchase such Tagging
Series B Securities. At the closing of such Sale, UBS shall deliver (A) all
documents required to be executed in connection with such Private Sale and (B)
the certificates for the Series B Securities being sold to the purchaser(s)
thereof against receipt of the purchase price therefor paid by certified or bank
check or wire transfer.
 
(iii)         In lieu of the transferee(s) purchasing the Tagging Series B
Securities pursuant to this Section 2(a), (A) the Company may, at its sole
option, elect to redeem such Tagging Series B Securities at the same price per
share as such transferee(s) would have paid pursuant to the provisions of
Section 2(a) and/or (B) the Selling Stockholder may elect to purchase such
Tagging Series B Securities at the same price per share as such transferee(s)
would have paid pursuant to the provisions of Section 2(a).  Any such redemption
by the Company or purchase by the Selling Stockholder shall be completed prior
to or simultaneously with the proposed Sale.
 
 
4

--------------------------------------------------------------------------------

 
 
(iv)         If UBS properly exercises its tag-along rights under this Section
2(a) and the Tagging Series B Securities are not (A) purchased by the purchaser
of the Offered Series B Securities, (B) redeemed by the Company or (C) purchased
by the Selling Stockholder, then the Selling Stockholder shall not be permitted
to consummate the proposed Sale of the Series B Securities, and any such
attempted Sale shall be null and void.
 
(v)          Any notice given by UBS in which it elects to exercise its
tag-along rights provided in this Section 2(a) shall be irrevocable and shall
constitute a binding agreement to sell (to either the proposed transferee(s) or
the Selling Stockholder) or submit for redemption to the Company such Tagging
Series B Securities as are included therein on the terms and conditions
applicable to such sale or redemption.
 
(b)           Exclusions.  The tag-along and redemption rights provided in this
Section 2 shall not apply: (i) in the case of a transfer to a Permitted
Transferee, (ii) to a pledge that creates a mere security interest, provided
that the pledgee thereof agrees in writing in advance to be bound by and comply
with all applicable provisions of this Agreement to the same extent as if it
were the Stockholder making such pledge, or (iii) any lien or pledge outstanding
as of the date of this Agreement; provided that in the case of clause(s) (i) or
(ii), the Stockholder shall deliver notice to UBS of such pledge, gift or
transfer and such Securities shall at all times remain subject to the terms and
restrictions set forth in this Agreement and such transferee shall, as a
condition to such transfer or pledge, deliver a counterpart signature page to
this Agreement as confirmation that such transferee shall be bound by all the
terms and conditions of this Agreement as a Stockholder (but only with respect
to the securities so transferred to the transferee).  For the purposes of any
calculation in this Section 2 using the number of Series B Securities held as of
the date of this Agreement, such calculations shall, for a transferee pursuant
to this Section 2(b), instead use the number of Series B Securities received by
such transferee pursuant hereto.
 
3.           UBS Tag-Along Rights With Respect to Sales of Common Stock.
 
(a)           Private Sales.
 
(i)           If, at any time after the date of this Agreement, a Selling
Stockholder desires to sell or otherwise transfer, directly or indirectly,
through a Derivatives Transaction or otherwise, in a Private Sale all or any
portion of such Selling Stockholder’s Common Securities then UBS shall have the
right to participate in the proposed Private Sale by such Selling Stockholder as
provided in this Section 3(a).  The Selling Stockholder shall give written
notice (the “Tag-Along Notice”) to UBS of each proposed Sale at least ten (10)
days prior to the proposed effective date of such Private Sale.  The Tag-Along
Notice shall set forth the terms and conditions of the Private Sale, including
the number of Common Securities that the Selling Stockholder proposes to sell
(the “Offered Securities”), the proposed timing of the Private Sale, the
consideration to be paid for the Offered Securities, the identity of the
proposed purchaser, and all other material terms and conditions of the Private
Sale, including the proposed form of written agreement, if any.  UBS shall have
the right to sell to such transferee(s) a portion of its Series A Securities
equal to the product of (A) the number of Series A Securities then held by UBS
and (B) a fraction (1) the numerator of which shall be the number of Offered
Securities, and (2) the denominator of which shall be the total number of Common
Securities held as of the date of this Agreement by the Selling Stockholder(s)
participating in such Sale (as adjusted for stock splits, combinations and the
like and as reduced by any Sales previously made by such Selling Stockholder(s)
subsequent to the date of this Agreement).  The price per share of Series A
Preferred Stock to be paid by such transferee(s) shall be equal to one hundred
(100) times the price to be paid by such transferee(s) for each share of Common
Stock (subject to equitable adjustment for stock splits, combinations and the
like that are made with respect to the Series A Preferred Stock where no
corresponding adjustment is made to the Common Stock).
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)          The tag-along rights provided in this Section 3(a) must be
exercised by UBS within ten (10) days after its receipt of the Tag-Along Notice,
by delivery of a written notice to the Selling Stockholder, with a copy to the
Company, indicating UBS’ desire to exercise its rights and specifying the number
of Series A Securities (the “Tagging Securities”) it wishes to sell.  The
Tagging Securities shall be in the same proportion of Shares and Warrants as the
Offered Securities.  The number of Common Securities that the Selling
Stockholder may sell pursuant to this Section 3 shall be reduced by the
equivalent amount of the Tagging Securities, unless (A) the transferee(s) have
indicated their willingness to buy all of the Common Securities and Series A
Securities that the Selling Stockholder and UBS desire to sell, (B) the Company,
at its sole option, elects to redeem such Tagging Securities or (C) the Selling
Stockholder elects to purchase such Tagging Securities. At the closing of such
Sale, UBS shall deliver (A) all documents required to be executed in connection
with such Private Sale and (B) the certificates for the Series A Securities
being sold to the purchaser(s) thereof against receipt of the purchase price
therefor paid by certified or bank check or wire transfer.
 
(iii)         In lieu of the transferee(s) purchasing the Tagging Securities
pursuant to this Section 3(a), (A) the Company may, at its sole option, elect to
redeem such Tagging Securities at the same price per share as such transferee(s)
would have paid pursuant to the provisions of Section 3(a) and/or (B) the
Selling Stockholder may elect to purchase such Tagging Securities at the same
price per share as such transferee(s) would have paid pursuant to the provisions
of Section 3(a).  Any such redemption by the Company or purchase by the Selling
Stockholder shall be completed prior to or simultaneously with the proposed
Sale.
 
(iv)         If UBS properly exercises its tag-along rights under this Section
3(a) and the Tagging Securities are not (A) purchased by the purchaser of the
Offered Securities, (B) redeemed by the Company or (C) purchased by the Selling
Stockholder, then the Selling Stockholder shall not be permitted to consummate
the proposed Sale of the Common Securities, and any such attempted Sale shall be
null and void.
 
(v)          Any notice given by UBS in which it elects to exercise its
tag-along rights provided in this Section 3(a) shall be irrevocable and shall
constitute a binding agreement to sell (to either the proposed transferee(s) or
the Selling Stockholder) or submit for redemption to the Company such Tagging
Securities as are included therein on the terms and conditions applicable to
such sale or redemption.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Market Sales.
 
(i)           If, at any time after the date of this Agreement, a Selling
Stockholder desires to sell or otherwise transfer, directly or indirectly,
through a Derivatives Transaction or otherwise, in a Market Sale all or any
portion of such Selling Stockholder’s Common Securities then UBS may request
that the Company redeem certain Series A Securities held by UBS as provided in
this Section 3(b), and the right of the Selling Stockholder to sell or otherwise
transfer any Common Securities in such Market Sale shall be subject to the
Company agreeing, at its sole option, to redeem such Series A Securities
pursuant to this Section 3(b).  The Selling Stockholder shall give a Tag-Along
Notice to UBS and the Company of each proposed Market Sale at least one (1)
Business Day prior to the proposed effective date of such Market Sale, subject
to the timing set forth in Section 3(b)(iii) below.  The Tag-Along Notice shall
set forth the terms and conditions of the Market Sale, including the number of
Offered Securities and the proposed timing of the Market Sale and the price per
share (the “Redemption Price”) at which the shares of Series A Preferred Stock
will be redeemed (which shall be equal to one hundred (100) times the volume
weighted average for shares of Common Stock on the Market on the proposed date
of such Market Sale (subject to equitable adjustment for stock splits,
combinations and the like that are made with respect to the Series A Preferred
Stock where no corresponding adjustment is made to the Common Stock)).  The
Tag-Along Notice shall be delivered by hand delivery to the addresses set forth
on Exhibit B hereto and confirmed telephonically to the Head of Strategic
Investments for Equities and Fixed Income at (203) 719-4155, as such addresses
and telephone numbers may be updated from time to time by UBS upon written
notice to the Company and the Stockholders.
 
(ii)          If UBS exercises its tag-along redemption rights in accordance
with Section 2(b)(iii) below, UBS shall request the Company to redeem a portion
of its Series A Securities equal to the product of (A) the number of Series A
Securities then held by UBS and (B) a fraction (1) the numerator of which shall
be the number of Offered Securities, and (2) the denominator of which shall be
the total number of Common Securities held as of the date of this Agreement by
the Selling Stockholder(s) participating in such Sale (as adjusted for stock
splits, combinations and the like and as reduced by any Sales previously made by
such Selling Stockholder(s) subsequent to the date of this Agreement).
 
(iii)         If the Tag-Along Notice is delivered prior to 10 a.m. New York
time, the tag-along redemption rights provided in this Section 3(b) must be
exercised by UBS prior to 5 p.m., New York time, on the date of the Tag-Along
Notice and if the Tag-Along Notice is delivered at or after 10 a.m. New York
time, the tag-along redemption rights provided in this Section 3(b) must be
exercised by UBS prior to 5 p.m., New York time, on the Business Day following
its receipt of the Tag-Along Notice.  The tag-along redemption rights shall be
exercised by delivery of a written notice (the “Redemption Notice”) to the
Selling Stockholder, with a copy to the Company, indicating UBS’ desire to
exercise its rights and specifying the number of Tagging Securities it requests
to have the Company redeem.  The Tagging Securities shall be in the same
proportion of Shares and Warrants as the Offered Securities.  The Company must
notify the Selling Stockholder and UBS whether it agrees, in its sole option, to
effect the requested redemption within the following applicable timeframe: (A)
if the Company receives UBS’ Redemption Notice at least two hours prior to 5
p.m., New York time, on the date of the Redemption Notice, then it must provide
such notification prior to 5 p.m., New York time, on such date, or (B) if the
Company receives UBS’ Redemption Notice less than two hours prior to 5 p.m. or
after 5 p.m., New York time, on the date of the Redemption Notice, then it must
provide such notification prior to 11:00 AM, New York time, on the Business Day
following the date on which it received UBS’ Redemption Notice.  If the Company
agrees, at its sole option, to redeem such Tagging Securities, it shall do so
within four Business Days of the receipt by the Company of the Redemption Notice
at the price per share set forth in the Tag-Along Notice; provided, however,
that if the Selling Stockholder does not consummate the Market Sale set forth in
the Tag-Along Notice, the Company shall not be required to redeem the Tagging
Securities and for the purposes of this Agreement, the Tag-Along Notice shall be
treated as having been withdrawn.

 
7

--------------------------------------------------------------------------------

 
 
(iv)         If UBS properly exercises its tag-along redemption rights under
this Section 3(b) and the Company does not agree to redeem the Tagging
Securities, then the Selling Stockholder(s) may elect to purchase the Tagging
Securities at a price per share equal to the Redemption Price.
 
(v)          If UBS properly exercises its tag-along redemption rights under
this Section 3(b) and (A) the Company does not agree to redeem the Tagging
Securities and (B) the Selling Stockholder(s) does not elect to purchase such
Tagging Securities, then the Selling Stockholder(s) shall not be permitted to
consummate the proposed Sale of the Common Securities, and any such attempted
Sale shall be null and void.
 
(vi)         If UBS properly exercises its tag-along redemption rights under
this Section 3(b) and the Company agrees to redeem the Tagging Securities but
fails to do so for any reason, then the Selling Stockholder(s) shall, within two
Business Days of such failure by the Company, purchase the Tagging Securities at
the Redemption Price.
 
(vii)        Any notice given by UBS in which it elects to exercise its
tag-along redemption rights provided in this Section 3(b) shall be irrevocable
and shall constitute a binding agreement to submit for redemption or sell to the
Selling Stockholder such Tagging Securities as are included therein on the terms
and conditions applicable to such redemption or sale.
 
(c)           Public Sales.  If at any time any Selling Stockholder proposes a
Public Sale that is not also a Market Sale (a “Subject Public Sale”), the
Company or the Selling Stockholder, as the case may be, shall provide written
notice (the “Offering Notice”) of the Subject Public Sale to UBS at least twenty
(20) Business Days prior to the proposed effective date of the Subject Public
Sale (the “Offering Date”), setting forth the anticipated terms and conditions
of the Subject Public Sale.  Upon receipt of an Offering Notice, UBS may elect
to request that the Company redeem a portion of its Securities equal to the
product of (i) the number of Series A Securities then held by UBS and (ii) a
fraction (A) the numerator of which shall be the number of Common Securities to
be sold by the Selling Stockholder(s), and (B) the denominator of which shall be
the total number of Common Securities held by the Selling Stockholder(s)
participating in such Sale as of the date of this Agreement (as adjusted for
stock splits, combinations and the like and as reduced by any Sales previously
made by such Selling Stockholder(s)).  The redemption rights provided in this
Section 3(c) must be exercised by UBS within ten (10) Business Days of the
delivery of the Offering Notice by delivering a written notice (an “Offering
Redemption Notice”) to the Company, with a copy to the Selling Stockholder,
stating the number of Series A Securities requested to be redeemed pursuant
thereto. The Series A Securities requested to be redeemed shall be in the same
proportion of Shares and Warrants as the Common Securities proposed to be sold
in the Subject Public Sale.  The redemption price per share shall be equal to
one hundred (100) times the price per share of Common Stock received in the
Public Sale by the Selling Stockholder(s), before underwriter discounts or
commissions (subject to equitable adjustment for stock splits, combinations and
the like that are made with respect to the Series A Preferred Stock where no
corresponding adjustment is made to the Common Stock) (the “Offering Redemption
Price”).  Upon receiving an Offering Redemption Notice pursuant to this Section
3(c), the Company shall have two (2) Business Days to notify UBS and the Selling
Stockholder whether it will, at its sole option, redeem the Securities requested
in the Offering Redemption Notice.  If it agrees to redeem such Securities, it
shall also within such time frame set a date for redemption (the “Redemption
Date”), which date shall be no later than five (5) Business Days prior to the
Offering Date.  If the Company does not agree to redeem any Series A Securities
subject to an Offering Redemption, then the Selling Stockholder may elect to
purchase such Series A Securities at a price per share equal to the Offering
Redemption Price.  If (A) the Company does not agree to redeem any Series A
Securities subject to an Offering Redemption and (B) the Selling Stockholder
does not elect to purchase such Series A Securities, or if after having so
agreed, the Company fails to redeem or the Selling Stockholder fails to
purchase, any Series A Securities subject to an Offering Redemption Notice
pursuant to this Section 3(c), the Selling Stockholder(s) may not consummate the
Subject Public Sale.  Any notice given by UBS in which it elects to exercise its
offering redemption rights provided in this Section 3(c) shall be irrevocable
and shall constitute a binding agreement to submit for redemption or sell to the
Selling Stockholder such Series A Securities as are included therein on the
terms and conditions applicable to such redemption or sale.

 
8

--------------------------------------------------------------------------------

 
 
(d)           Exclusions.  The tag-along and redemption rights provided in this
Section 3 shall not apply: (i) in the case of a transfer to a Permitted
Transferee, (ii) to a pledge that creates a mere security interest, provided
that the pledgee thereof agrees in writing in advance to be bound by and comply
with all applicable provisions of this Agreement to the same extent as if it
were the Stockholder making such pledge, or (iii) any lien or pledge outstanding
as of the date of this Agreement; provided that in the case of clause(s) (i) or
(ii), the Stockholder shall deliver notice to UBS of such pledge, gift or
transfer and such Common Securities shall at all times remain subject to the
terms and restrictions set forth in this Agreement and such transferee shall, as
a condition to such transfer or pledge, deliver a counterpart signature page to
this Agreement as confirmation that such transferee shall be bound by all the
terms and conditions of this Agreement as a Stockholder (but only with respect
to the securities so transferred to the transferee).  For the purposes of any
calculation in this Section 3 using the number of Common Securities or Series A
Securities held as of the date of this Agreement, such calculations shall, for a
transferee pursuant to this Section 2(c), instead use the number of Securities
received by such transferee pursuant hereto.
 
(e)           Volume Exclusions.  In addition to the exclusions set forth in
Section 3(d) above, the tag-along rights and related obligations of the Company
with respect to redemptions provided in Sections 3(a), 3(b) and 3(c) shall not
apply to Sales by a Selling Stockholder of up to 10% of the Common Securities
held by such Stockholder as of the date that such Stockholder first became party
to this Agreement in any consecutive twelve month period.  The following
calculation shall be used in determining the percentage of a Stockholder’s
Common Securities that are being sold or otherwise transferred in any given
Sale: (x) the number of Common Securities previously sold pursuant to this
Section 3(e) and proposed to be sold by a Stockholder divided by (y) the total
number of Common Securities held by the Selling Stockholder as of the date of
this Agreement (as adjusted for stock splits, combinations and the like).]
 
4.           Certain Sales.  At any time on or after October 19, 2015, to the
extent UBS holds  any shares of Series B-1 Preferred Stock or Warrants for
shares of Series B-1 Preferred Stock (the “Remaining Securities”), UBS may
provide notice to the Company of its desire to sell all or any portion of the
Remaining Securities.  Upon receipt of such notice, the Company will use its
commercially reasonable efforts to assist UBS in facilitating a sale, transfer
or other disposition of the Remaining Securities (which, for avoidance of doubt,
shall not include any obligation to pursue or consummate a Change of
Control).  Alternatively, upon receipt of such notice, the Company may, at its
sole option, redeem the Remaining Securities at a price per share equal to (x)
the number of shares of Common Stock into which a share of Series B-1 Preferred
Stock would be convertible pursuant to Section 5(b) of the Certificate of
Designation relating to the Series B-1 Preferred Stock, multiplied by (y) the
fair market value of a share of Common Stock as determined in accordance with
Section 3(d) of the Certificate of Designation relating to the Series A
Preferred Stock.
 
5.           No Mandatory Redemption.  For avoidance of doubt and
notwithstanding anything to the contrary herein, any redemption of Shares or
other securities by the Company referenced herein shall not be mandatory and
shall be made only at the Company’s sole and exclusive option, unless and then
only to the extent specifically agreed to by the Company (at its sole and
exclusive option) in writing in response to a redemption request made under this
Agreement.
 
6.           Miscellaneous
 
(a)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service prior to such service’s deadline for next-business
day delivery to the recipient (all delivery charges prepaid), in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 
9

--------------------------------------------------------------------------------

 

If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Facsimile:  (212) 946-3999
Attention:  Chief Executive Officer


with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.
 
If to any Stockholder, at the address and facsimile number set forth on Exhibit
A hereto,
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(b)           Further Instruments and Actions.  The Company and each Stockholder
shall execute such further instruments and take such further action as may
reasonably be necessary to carry out the intent of this Agreement and to enforce
rights and obligations pursuant hereto.  No Stockholder shall vote any Shares,
or to take any other action, that would defeat, impair, be inconsistent with or
adversely affect the stated intentions of the parties under this Agreement.
 
(c)           Additional Stockholders.  Notwithstanding anything to the contrary
contained herein, if after the date hereof, any person or entity acquires Series
B Securities, the Company shall use its reasonable best efforts to have such
stockholder become a party to this Agreement by executing and delivering an
additional counterpart signature page to this Agreement and such stockholder
shall thereafter be deemed a “Stockholder” for all purposes hereunder.  In
addition, the Company will not issue any Series B Securities unless the
purchaser thereof becomes a party to this Agreement by executing and delivering
an additional counterpart signature page to this Agreement and such stockholder
shall thereafter be deemed a “Stockholder” for all purposes hereunder  No action
or consent by the Stockholders shall be required for such joinder to this
Agreement by such additional stockholder(s), so long as such additional
stockholder has agreed in writing to be bound by all of the obligations as a
“Stockholder” hereunder.

 
10

--------------------------------------------------------------------------------

 
 
(d)           Successors and Assigns.  This Agreement and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, their respective successors, assigns and legal
representatives.  The rights of the Stockholders hereunder are only assignable
or transferable in connection with the transfer of any shares held by such
Stockholder.  The rights of UBS hereunder shall only be transferable to an
affiliate of UBS.
 
(e)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(f)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(g)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(h)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 
11

--------------------------------------------------------------------------------

 
 
(i)           Entire Agreement; Amendments.  This supersedes all other prior
oral or written agreements between the Company, the Stockholders, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement contains the entire understanding of the
parties with respect to the matters covered herein and therein.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company, the Stockholders and any of their respective successors or
assigns.  No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.
 
(j)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(k)           Injunctive Relief.  Without limiting the right of any party to
seek any remedy available to such party for the breach or threatened breach of
this Agreement, the parties agree that injunctive relief may be sought by any
party to enjoin any breach or threatened breach of this Agreement without having
to prove irreparable harm or actual damages and each party hereto waives any
defense to any such action for injunctive relief that there is an adequate
remedy at law for such breach or threatened breach.
 
(l)           Copies of this Agreement.  The Company shall supply, free of
charge, a copy of this Agreement to any Stockholder upon written request from
such Stockholder to the Company at its principal office.
 
(m)           Termination. The provisions of this Agreement shall terminate upon
the earlier to occur of (i) the date UBS no longer owns any Shares or (ii) a
Change of Control pursuant to which UBS shares of Series A Preferred Stock are
treated in accordance with Section 3 of the Certificate of Designation relating
to the Series A Preferred Stock and shares of Series B-1 Preferred Stock are
treated in accordance with Section 3 of the Certificate of Designation relating
to the Series B-1 Preferred Stock.
 
[The remainder of this page has been intentionally left blank.]
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



   
BONDS.COM GROUP, INC.
         
By:
 /s/ Michael O. Sanderson    
Name:
Michael O. Sanderson    
Title:
CEO






   
UBS AMERICAS INC.
         
By:
 /s/ Per Dyrvik     
Name:
Per Dyrvik    
Title:
Managing Director






   
By:
 /s/ Joan Lavis     
Name:
Joan Lavis    
Title:
Managing Director






   
BONDS MX, LLC
         
By:
 /s/ Hugh Regan     
Name:
Hugh Regan    
Title:
Member Manager

 
 
 

[Signature Page to the Stockholders’ Agreement]